UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-04813 Dreyfus Investment Funds (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Janette E. Farragher, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 9/30 Date of reporting period: 12/31/11 The following N-Q relates only to the Registrant’s series listed below and does affect other series of the Registrant with a different fiscal year end and, therefore, different N-Q reporting requirements. A separate N-Q will be filed for those series, as appropriate. -Dreyfus/The Boston Company Emerging Markets Core Equity Fund -Dreyfus/The Boston Company Large Cap Core Fund -Dreyfus/The Boston Company Small Cap Growth Fund -Dreyfus/The Boston Company Small Cap Tax-Sensitive Equity Fund -Dreyfus/The Boston Company Small Cap Value Fund -Dreyfus/The Boston Company Small/Mid Cap Growth Fund -Dreyfus/Standish Intermediate Tax Exempt Bond Fund -Dreyfus/Newton International Equity Fund FORM N-Q Item 1. Schedule of Investments. - 2 - STATEMENT OF INVESTMENTS Dreyfus/The Boston Company Emerging Markets Core Equity Fund December 31, 2011 (Unaudited) Common Stocks89.7% Shares Value ($) Brazil9.8% Cia de Bebidas das Americas, ADR 850 30,677 Cielo 2,200 56,850 Embraer, ADR 1,240 31,273 Fleury 3,800 43,597 Itau Unibanco Holding, ADR 4,410 81,850 Obrascon Huarte Lain Brasil 1,300 42,514 Rossi Residencial 8,300 35,598 Tim Participacoes 8,761 43,400 Tim Participacoes, ADR 331 8,540 Vale, ADR 1,710 36,680 Chile3.0% Cencosud 6,420 36,951 Enersis, ADR 1,830 32,263 ENTEL 3,080 57,213 China12.8% Baidu, ADR 340 a 39,600 China BlueChemical, Cl. H 34,000 25,741 China Communications Construction, Cl. H 67,000 52,364 China Construction Bank, Cl. H 101,000 70,484 China Petroleum & Chemical, Cl. H 78,000 82,051 China Vanadium Titano-Magnetite Mining 84,000 16,440 Focus Media Holding, ADR 1,670 a 32,548 Great Wall Motor, Cl. H 33,750 49,278 Industrial & Commercial Bank of China, Cl. H 129,000 76,570 Lonking Holdings 79,000 26,650 WuXi PharmaTech, ADR 2,590 a 28,594 Yingde Gases 38,000 38,799 Colombia.5% Bancolombia, ADR 360 Hong Kong5.4% China Agri-Industries Holdings 101,481 77,222 China Mobile 7,500 73,295 CNOOC 13,000 22,731 Guangdong Investment 32,000 19,406 Lenovo Group 48,000 32,014 Hungary1.0% MOL Hungarian Oil and Gas 580 a India4.2% Apollo Tyres 27,900 31,050 Hexaware Technologies 31,020 43,868 Oil & Natural Gas 5,520 26,672 Sintex Industries 26,740 31,722 Sterlite Industries India 16,110 27,212 Welspun 9,320 14,760 Indonesia2.3% Bank Mandiri 27,500 20,471 Bank Rakyat Indonesia Persero 39,500 29,404 Indofood Sukses Makmur 88,500 44,897 Malaysia2.4% AMMB Holdings 27,600 51,804 Genting 13,700 47,539 Mexico2.4% America Movil, ADR, Ser. L 1,580 35,708 Fomento Economico Mexicano, ADR 940 65,527 Peru1.3% Credicorp 500 Russia7.0% Gazprom, ADR 9,310 99,245 Lukoil, ADR 1,960 103,782 MMC Norilsk Nickel, ADR 582 8,910 Mobile Telesystems, ADR 2,960 43,453 Sberbank of Russia, ADR 3,900 a 38,109 South Africa10.5% ABSA Group 2,650 46,287 AngloGold Ashanti 980 41,688 Aveng 6,450 26,367 Exxaro Resources 1,860 38,709 FirstRand 16,140 41,467 Growthpoint Properties 21,132 48,559 MTN Group 5,674 101,024 Nedbank Group 2,800 50,294 Sasol 1,010 48,232 South Korea14.7% BS Financial Group 4,040 a 38,752 Daelim Industrial 591 46,069 DGB Financial Group 2,850 a 31,914 Hana Financial Group 1,240 38,266 Hyundai Motor 387 71,555 KT&G 598 42,255 Kukdo Chemical 400 17,326 LG Display 1,070 22,756 POSCO 89 29,358 Samsung Electronics 243 223,172 Youngone 2,016 a 48,563 Youngone Holdings 224 a 10,928 Taiwan6.6% Advanced Semiconductor Engineering 27,084 23,167 Asia Cement 17,931 20,135 CTCI 19,000 25,916 Fubon Financial Holding 41,400 43,821 Taishin Financial Holdings 84,395 29,266 Taiwan Semiconductor Manufacturing, ADR 10,419 134,509 Thailand1.8% Asian Property Development 138,040 21,701 PTT Global Chemical 27,443 a 53,059 Turkey1.7% Ford Otomotiv Sanayi 2,960 23,914 Turk Telekomunikasyon 12,660 46,930 United States2.4% iShares MSCI Emerging Markets Index Fund 2,670 Total Common Stocks (cost $3,694,738) Preferred Stocks10.7% Shares Value ($) Brazil Banco Bradesco 4,575 75,422 Banco do Estado do Rio Grande do Sul 4,900 52,540 Bradespar 1,900 32,280 Cia de Bebidas das Americas 900 32,473 Cia de Saneamento de Minas Gerais 800 14,325 Cia Paranaense de Energia, Cl. B 4,000 83,420 Petroleo Brasileiro 4,900 56,454 Randon Participacoes 4,300 19,641 Vale, Cl. A 4,200 85,160 Total Preferred Stocks (cost $395,945) Total Investments (cost $4,090,683) % Liabilities, Less Cash and Receivables %) ) Net Assets % ADR - American Depository Receipts a Non-income producing security. At December 31, 2011, the aggregate cost of investment securities for income tax purposes was $4,090,683. Net unrealized appreciation on investments was $131,120 of which $561,534 related to appreciated investment securities and $430,414 related to depreciated investment securities. Portfolio Summary (Unaudited) † Value (%) Financial 22.8 Information Technology 13.7 Materials 11.6 Energy 11.4 Telecommunication Services 9.8 Consumer Discretionary 8.4 Consumer Staples 7.9 Industrial 7.2 Utilities 3.6 Exchange Traded Funds 2.4 Health Care 1.7 † Based on net assets. The following is a summary of the inputs used as of December 31, 2011 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Foreign+ 4,120,503 - - Exchange Traded Funds 101,300 - - + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the funds investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1unadjusted quoted prices in active markets for identical investments. Level 2other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3significant unobservable inputs (including the funds own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the funds investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized as Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus/The Boston Company Large Cap Core Fund December 31, 2011 (Unaudited) Common Stocks99.3% Shares Value ($) Consumer Discretionary11.3% Carnival 4,620 150,797 CBS, Cl. B 10,640 288,770 Deckers Outdoor 1,610 a 121,668 Dick's Sporting Goods 4,710 173,705 DIRECTV, Cl. A 6,810 a 291,196 Macy's 5,540 178,277 McDonald's 3,770 378,244 Melco Crown Entertainment, ADR 19,330 a 185,955 Michael Kors Holdings 4,390 119,627 Omnicom Group 5,050 225,129 PVH 2,510 176,930 Target 4,160 213,075 Consumer Staples11.1% Coca-Cola Enterprises 9,090 234,340 ConAgra Foods 10,330 272,712 Hansen Natural 2,500 a 230,350 Lorillard 2,280 259,920 Philip Morris International 6,440 505,411 Ralcorp Holdings 3,610 a 308,655 Unilever, ADR 19,180 642,914 Energy12.3% Anadarko Petroleum 3,810 290,817 Apache 2,070 187,501 Chevron 6,682 710,965 ENSCO, ADR 4,890 229,439 EOG Resources 1,690 166,482 Hess 4,320 245,376 National Oilwell Varco 6,320 429,697 Occidental Petroleum 2,500 234,250 TransCanada 5,260 229,704 Exchange Traded Funds1.2% Standard & Poor's Depository Receipts S&P rust 2,060 Financial12.9% Affiliated Managers Group 1,760 a 168,872 American Express 5,810 274,058 Bank of America 18,690 103,916 Capital One Financial 2,680 113,337 Chubb 2,480 171,666 Citigroup 9,109 239,658 Discover Financial Services 5,220 125,280 Hartford Financial Services Group 9,800 159,250 IntercontinentalExchange 1,780 a 214,579 JPMorgan Chase & Co. 5,270 175,227 Lincoln National 6,820 132,444 NASDAQ OMX Group 9,090 a 222,796 T. Rowe Price Group 3,240 184,518 Wells Fargo & Co. 21,220 584,823 Health Care13.8% Baxter International 4,310 213,259 Cigna 7,420 311,640 Covidien 7,577 341,041 McKesson 3,140 244,637 Omnicare 3,420 117,819 Pfizer 28,160 609,382 Sanofi, ADR 13,670 499,502 St. Jude Medical 5,210 178,703 Warner Chilcott, Cl. A 7,410 a 112,113 Watson Pharmaceuticals 2,780 a 167,745 Zimmer Holdings 4,910 262,292 Industrial8.1% Caterpillar 1,860 168,516 Cummins 2,200 193,644 Eaton 3,080 134,072 FedEx 1,970 164,515 General Electric 36,180 647,984 Robert Half International 6,380 181,575 Thomas & Betts 2,630 a 143,598 Tyco International 3,387 158,207 Information Technology20.1% Alliance Data Systems 1,220 a 126,685 Amazon.com 1,640 a 283,884 Apple 2,650 a 1,073,250 Cognizant Technology Solutions, Cl. A 4,000 a 257,240 Electronic Arts 10,170 a 209,502 EMC 13,750 a 296,175 Informatica 4,270 a 157,691 International Business Machines 1,960 360,405 Intuit 4,590 241,388 NetApp 12,560 a 455,551 Oracle 12,050 309,082 QUALCOMM 6,870 375,789 Teradata 3,861 a 187,297 VMware, Cl. A 1,890 a 157,229 Telecommunication Services2.7% AT&T 20,100 Utilities5.8% Exelon 5,690 246,775 NextEra Energy 9,690 589,927 PPL 15,130 445,125 Total Common Stocks (cost $21,523,668) Other Investment.5% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $115,573) 115,573 b Total Investments (cost $21,639,241) % Cash and Receivables (Net) .2 % Net Assets % ADR - American Depository Receipts a Non-income producing security. b Investment in affiliated money market mutual fund. At December 31, 2011, the aggregate cost of investment securities for income tax purposes was $21,639,241. Net unrealized appreciation on investments was $518,255 of which $1,985,459 related to appreciated investment securities and $1,467,204 related to depreciated investment securities. Portfolio Summary (Unaudited) † Value (%) Information Technology 20.1 Health Care 13.8 Financial 12.9 Energy 12.3 Consumer Discretionary 11.3 Consumer Staples 11.1 Industrial 8.1 Utilities 5.8 Telecommunication Services 2.7 Exchange Traded Funds 1.2 Money Market Investment .5 † Based on net assets. The following is a summary of the inputs used as of December 31, 2011 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Domestic+ 19,876,252 - - Equity Securities - Foreign+ 1,907,141 - - Mutual Funds/Exchange Traded Funds 374,103 - - + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized as Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus/The Boston Company Small Cap Growth Fund December 31, 2011 (Unaudited) Common Stocks98.2% Shares Value ($) Consumer Discretionary18.6% Aaron's 26,070 a 695,548 ANN 67,920 b 1,683,058 Asbury Automotive Group 58,900 b 1,269,884 Body Central 37,830 b 944,237 Buffalo Wild Wings 22,350 a,b 1,508,848 Caribou Coffee 53,530 b 746,743 Cheesecake Factory 43,070 a,b 1,264,104 DreamWorks Animation SKG, Cl. A 87,890 a,b 1,458,535 Hibbett Sports 40,980 a,b 1,851,476 Jarden 29,160 871,301 Lions Gate Entertainment 330,070 a,b 2,746,182 Oxford Industries 47,790 2,156,285 Papa John's International 45,040 b 1,697,107 Pinnacle Entertainment 172,620 b 1,753,819 Rent-A-Center 45,850 1,696,450 Select Comfort 71,750 b 1,556,257 Shuffle Master 72,330 b 847,708 Six Flags Entertainment 2,640 108,874 Skullcandy 24,530 a 307,116 SodaStream International 18,180 a,b 594,304 Tractor Supply 14,330 1,005,250 Ulta Salon, Cosmetics & Fragrance 12,180 b 790,726 Consumer Staples6.1% Casey's General Stores 26,590 a 1,369,651 Chefs' Warehouse Holdings, 43,070 a 769,230 Darling International 73,890 a,b 981,998 Elizabeth Arden 38,160 b 1,413,446 Inter Parfums 81,830 1,273,275 Ruddick 36,990 a 1,577,254 United Natural Foods 40,940 b 1,638,009 Energy7.1% Carrizo Oil & Gas 47,616 a,b 1,254,682 Dril-Quip 27,160 b 1,787,671 Gulfport Energy 87,210 b 2,568,334 Kodiak Oil & Gas 142,710 b 1,355,745 Oil States International 22,230 a,b 1,697,705 Rosetta Resources 21,830 b 949,605 Tesco 67,490 b 853,074 Exchange Traded Funds3.2% iShares Russell 2000 Growth Index Fund 56,390 a Financial11.0% Advance America Cash Advance Centers 112,610 1,007,859 American Campus Communities 56,250 a,c 2,360,250 Education Realty Trust 200,440 c 2,050,501 Encore Capital Group 86,460 b 1,838,140 EZCORP, Cl. A 26,845 b 707,903 First Cash Financial Services 20,817 b 730,469 MarketAxess Holdings 50,770 a 1,528,685 Mid-America Apartment Communities 41,840 c 2,617,092 Prosperity Bancshares 47,200 a 1,904,520 World Acceptance 20,450 a,b 1,503,075 Health Care16.8% Air Methods 12,430 a,b 1,049,713 Alexion Pharmaceuticals 31,960 b 2,285,140 Allscripts Healthcare Solutions 51,810 b 981,281 Analogic 15,880 910,242 Catalyst Health Solutions 26,570 a,b 1,381,640 Centene 36,830 b 1,458,100 Cepheid 45,930 a,b 1,580,451 Cubist Pharmaceuticals 45,990 b 1,822,124 Exact Sciences 79,450 a,b 645,134 HMS Holdings 48,360 b 1,546,553 MAP Pharmaceuticals 60,660 a,b 798,892 Merit Medical Systems 83,920 b 1,122,850 NPS Pharmaceuticals 95,220 b 627,500 Questcor Pharmaceuticals 40,860 a,b 1,698,959 Salix Pharmaceuticals 26,180 a,b 1,252,713 SXC Health Solutions 26,280 b 1,484,294 Theravance 48,600 a,b 1,074,060 ViroPharma 67,440 b 1,847,182 WellCare Health Plans 25,470 b 1,337,175 Industrial16.7% Allegiant Travel 21,740 a,b 1,159,612 Corporate Executive Board 74,811 2,850,299 Crane 34,420 1,607,758 EMCOR Group 56,560 1,516,374 Exponent 28,170 a,b 1,294,975 Forward Air 45,290 1,451,544 Hexcel 57,300 b 1,387,233 Interline Brands 72,440 b 1,127,891 Kenexa 26,980 b 720,366 Landstar System 31,230 1,496,542 Middleby 12,710 a,b 1,195,248 Old Dominion Freight Line 57,942 b 2,348,389 Taleo, Cl. A 60,290 b 2,332,620 Teledyne Technologies 26,005 b 1,426,374 Thomas & Betts 24,360 b 1,330,056 Triumph Group 25,240 1,475,278 Materials.5% Kaiser Aluminum 15,240 a Technology17.4% ADTRAN 25,360 764,858 Arris Group 70,170 b 759,239 Bankrate 18,060 a 388,290 Bottomline Technologies 66,920 b 1,550,536 Cirrus Logic 44,280 b 701,838 CommVault Systems 22,520 b 962,054 ExlService Holdings 57,360 b 1,283,143 Harmonic 125,710 b 633,578 Marchex, Cl. B 158,570 a 991,063 MAXIMUS 53,270 2,202,714 Mellanox Technologies 48,110 b 1,563,094 Mentor Graphics 154,100 b 2,089,596 Netgear 32,820 b 1,101,767 NetLogic Microsystems 75,120 b 3,723,698 OpenTable 21,130 a,b 826,817 OYO Geospace 420 b 32,479 Quality Systems 19,080 a 705,769 RADWARE 27,900 b 816,075 SolarWinds 58,991 b 1,648,798 Vocus 78,220 a,b 1,727,880 Volterra Semiconductor 48,850 a,b 1,251,049 Telecommunication Services.8% Cogent Communications Group 73,390 b Total Common Stocks (cost $126,795,020) Other Investment1.2% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $1,797,648) 1,797,648 d Investment of Cash Collateral for Securities Loaned15.9% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $23,509,571) 23,509,571 d Total Investments (cost $152,102,239) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Security, or portion thereof, on loan. At December 31, 2011, the value of the fund's securities on loan was $22,124,356 and the value of the collateral held by the fund was $23,509,571. b Non-income producing security. c Investment in real estate investment trust. d Investment in affiliated money market mutual fund. At December 31, 2011, the aggregate cost of investment securities for income tax purposes was $152,102,239. Net unrealized appreciation on investments was $18,534,360 of which $23,171,175 related to appreciated investment securities and $4,636,815 related to depreciated investment securities. Portfolio Summary (Unaudited) † Value (%) Consumer Discretionary 18.6 Technology 17.4 Money Market Investments 17.1 Health Care 16.8 Industrial 16.7 Financial 11.0 Energy 7.1 Consumer Staples 6.1 Exchange Traded Funds 3.2 Telecommunication Services .8 Materials .5 † Based on net assets. The following is a summary of the inputs used as of December 31, 2011 in valuing the fund's investments: Level 3 - Level 2 - Other Significant Level 1 - Unadjusted Significant Unobservable Assets ($) Quoted Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Domestic+ 139,169,271 - - Equity Securities - Foreign+ 1,410,379 - - Mutual Funds/Exchange Traded Funds 30,056,949 - - + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the funds investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1unadjusted quoted prices in active markets for identical investments. Level 2other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3significant unobservable inputs (including the funds own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the funds investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized as Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit. The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus/The Boston Company Small Cap Tax-Sensitive Equity Fund December 31, 2011 (Unaudited) Common Stocks98.6% Shares Value ($) Consumer Discretionary18.9% Aaron's 12,670 338,036 ANN 32,860 a 814,271 Asbury Automotive Group 28,130 a 606,483 Body Central 18,780 a 468,749 Buffalo Wild Wings 10,660 a,b 719,657 Caribou Coffee 24,760 a 345,402 Cheesecake Factory 17,640 a 517,734 DreamWorks Animation SKG, Cl. A 37,820 a,b 627,623 Hibbett Sports 18,060 a,b 815,951 Jarden 13,260 396,209 Lions Gate Entertainment 145,342 a 1,209,245 Oxford Industries 21,070 950,678 Papa John's International 20,320 a 765,658 Pinnacle Entertainment 74,730 a 759,257 Rent-A-Center 20,420 755,540 Select Comfort 34,200 a 741,798 Shuffle Master 36,470 a 427,428 Six Flags Entertainment 1,190 49,076 Skullcandy 11,590 b 145,107 SodaStream International 8,580 a,b 280,480 Tractor Supply 6,820 478,423 Ulta Salon, Cosmetics & Fragrance 5,950 a 386,274 Consumer Staples6.3% Casey's General Stores 12,690 653,662 Chefs' Warehouse Holdings, 20,170 b 360,236 Darling International 30,620 a 406,940 Elizabeth Arden 18,190 a 673,758 Inter Parfums 38,340 596,570 Ruddick 16,270 693,753 United Natural Foods 19,550 a 782,195 Energy7.4% Carrizo Oil & Gas 22,993 a,b 605,866 Dril-Quip 12,940 a 851,711 Gulfport Energy 41,640 a 1,226,298 Kodiak Oil & Gas 68,110 a 647,045 Oil States International 9,560 a 730,097 Rosetta Resources 10,390 a 451,965 Tesco 32,600 a 412,064 Exchange Traded Funds1.9% iShares Russell 2000 Growth Index Fund 14,840 Financial10.9% Advance America Cash Advance Centers 51,690 462,625 American Campus Communities 24,030 c 1,008,299 Education Realty Trust 97,010 c 992,412 Encore Capital Group 34,880 a 741,549 EZCORP, Cl. A 12,329 a 325,116 First Cash Financial Services 9,560 a,b 335,460 MarketAxess Holdings 22,990 692,229 Mid-America Apartment Communities 18,110 c 1,132,780 Prosperity Bancshares 20,540 828,789 World Acceptance 9,260 a,b 680,610 Health Care16.9% Air Methods 5,080 a,b 429,006 Alexion Pharmaceuticals 14,360 a 1,026,740 Allscripts Healthcare Solutions 23,540 a 445,848 Analogic 7,450 427,034 Catalyst Health Solutions 11,700 a 608,400 Centene 17,570 a 695,596 Cepheid 20,440 a,b 703,340 Cubist Pharmaceuticals 20,480 a 811,418 Exact Sciences 31,630 a 256,836 HMS Holdings 23,050 a 737,139 MAP Pharmaceuticals 28,910 a 380,745 Merit Medical Systems 33,870 a 453,181 NPS Pharmaceuticals 43,320 a 285,479 Questcor Pharmaceuticals 18,190 a,b 756,340 Salix Pharmaceuticals 12,590 a,b 602,432 SXC Health Solutions 12,540 a 708,259 Theravance 19,390 a,b 428,519 ViroPharma 28,310 a 775,411 WellCare Health Plans 12,160 a 638,400 Industrial17.2% Allegiant Travel 10,610 a 565,937 Corporate Executive Board 31,953 1,217,409 Crane 16,040 749,228 EMCOR Group 24,060 645,049 Exponent 13,080 a 601,288 Forward Air 21,580 691,639 Hexcel 27,840 a 674,006 Interline Brands 34,820 a 542,147 Kenexa 12,970 a 346,299 Landstar System 14,880 713,050 Middleby 5,940 a 558,598 Old Dominion Freight Line 26,632 a 1,079,395 Taleo, Cl. A 26,510 a 1,025,672 Teledyne Technologies 11,268 a 618,050 Thomas & Betts 11,790 a 643,734 Triumph Group 12,130 708,998 Materials.5% Kaiser Aluminum 6,830 b Technology17.8% ADTRAN 12,060 363,730 Arris Group 31,750 a 343,535 Bankrate 8,120 174,580 Bottomline Technologies 27,440 a 635,785 Cirrus Logic 19,960 a 316,366 CommVault Systems 10,730 a 458,386 ExlService Holdings 25,320 a 566,408 Harmonic 60,730 a 306,079 Marchex, Cl. B 76,110 b 475,688 MAXIMUS 25,390 1,049,876 Mellanox Technologies 22,717 a 738,075 Mentor Graphics 73,580 a 997,745 Netgear 15,830 a 531,413 NetLogic Microsystems 32,730 a 1,622,426 OpenTable 10,060 a,b 393,648 OYO Geospace 190 a 14,693 Quality Systems 9,160 338,828 RADWARE 13,410 a 392,242 SolarWinds 26,299 a 735,057 Vocus 31,670 a 699,590 Volterra Semiconductor 23,320 a,b 597,225 Telecommunication Services.8% Cogent Communications Group 32,350 a Total Common Stocks (cost $60,933,285) Other Investment.0% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $3,194) 3,194 d Investment of Cash Collateral for Securities Loaned6.5% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $4,290,676) 4,290,676 d Total Investments (cost $65,227,155) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Non-income producing security. b Security, or portion thereof, on loan. At December 31, 2011, the value of the fund's securities on loan was $4,196,057 and the value of the collateral held by the fund was $4,290,676. c Investment in real estate investment trust. d Investment in affiliated money market mutual fund. At December 31, 2011, the aggregate cost of investment securities for income tax purposes was $65,227,155. Net unrealized appreciation on investments was $4,369,544 of which $7,364,774 related to appreciated investment securities and $2,995,230 related to depreciated investment securities. Portfolio Summary (Unaudited) † Value (%) Consumer Discretionary 18.9 Technology 17.8 Industrial 17.2 Health Care 16.9 Financial 10.9 Energy 7.4 Money Market Investments 6.5 Consumer Staples 6.3 Exchange Traded Funds 1.9 Telecommunication Services .8 Materials .5 † Based on net assets. The following is a summary of the inputs used as of December 31, 2011 in valuing the fund's investments: Level 2 - Other Level 3 - Level 1 - Significant Significant Unadjusted Observable Unobservable Assets ($) Quoted Prices Inputs Inputs Total Investments in Securities: Equity Securities - Domestic+ 63,380,134 - - Equity Securities - Foreign+ 672,722 - - Mutual Funds/Exchange Traded Funds 5,543,843 - - + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized as Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit. The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus/The Boston Company Small Cap Value Fund December 31, 2011 (Unaudited) Common Stocks99.5% Shares Value ($) Consumer Discretionary17.8% Aeropostale 117,360 a,b 1,789,740 Big 5 Sporting Goods 117,340 a 1,225,030 Brinker International 116,530 3,118,343 Brunswick 181,430 a 3,276,626 Cavco Industries 34,302 a,b 1,374,138 Chico's FAS 326,390 3,635,985 Children's Place Retail Stores 73,990 a,b 3,930,349 Drew Industries 62,510 a,b 1,533,370 Ethan Allen Interiors 179,740 a 4,261,635 Express 221,800 b 4,422,692 Grand Canyon Education 56,160 b 896,314 Jack in the Box 221,690 a,b 4,633,321 Meredith 228,230 a 7,451,710 Meritage Homes 177,200 a,b 4,109,268 Papa John's International 77,170 b 2,907,766 Ryland Group 243,390 a 3,835,826 Saks 364,120 a,b 3,550,170 Skechers USA, Cl. A 140,020 a,b 1,697,042 Take-Two Interactive Software 293,520 a,b 3,977,196 Tenneco 75,520 b 2,248,986 Thor Industries 156,380 a 4,289,503 Warnaco Group 65,640 a,b 3,284,626 WMS Industries 161,650 b 3,317,058 Consumer Staples5.4% Casey's General Stores 72,223 a 3,720,207 Flowers Foods 187,460 a 3,557,991 Lancaster Colony 36,400 a 2,523,976 Sanderson Farms 76,220 a 3,820,909 Snyders-Lance 57,860 a 1,301,850 Spartan Stores 181,560 3,358,860 United Natural Foods 64,190 b 2,568,242 Winn-Dixie Stores 216,250 a,b 2,028,425 Energy5.3% Cloud Peak Energy 146,420 a,b 2,828,834 Dawson Geophysical 47,790 b 1,889,139 Helix Energy Solutions Group 170,030 b 2,686,474 Matrix Service 220,640 b 2,082,842 Tesco 217,350 b 2,747,304 Tetra Technologies 273,620 b 2,555,611 Tidewater 64,110 a 3,160,623 Unit 90,360 b 4,192,704 Financial26.0% BioMed Realty Trust 285,860 a,c 5,168,349 Brookline Bancorp 396,850 a 3,349,414 Cardinal Financial 142,320 1,528,517 CBL & Associates Properties 229,100 a,c 3,596,870 City National 92,117 a 4,069,729 CVB Financial 416,810 a 4,180,604 DCT Industrial Trust 808,300 a,c 4,138,496 DiamondRock Hospitality 501,241 a,c 4,831,963 Entertainment Properties Trust 91,490 a,c 3,999,028 First American Financial 288,750 a 3,658,462 First Horizon National 531,870 a 4,254,960 First Midwest Bancorp 313,740 a 3,178,186 First Potomac Realty Trust 196,170 c 2,560,018 Hancock Holding 143,937 a 4,601,666 Lakeland Financial 61,130 1,581,433 LaSalle Hotel Properties 131,000 c 3,171,510 Lexington Realty Trust 557,490 a,c 4,175,600 MB Financial 181,670 3,106,557 National Health Investors 84,960 c 3,736,541 National Penn Bancshares 389,650 a 3,288,646 PacWest Bancorp 153,930 a 2,916,974 Pebblebrook Hotel Trust 176,860 a,c 3,392,175 Piper Jaffray 126,310 b 2,551,462 ProAssurance 43,600 3,480,152 Protective Life 194,660 4,391,530 Provident Financial Services 208,660 2,793,957 SVB Financial Group 90,560 a,b 4,318,806 Urstadt Biddle Properties, Cl. A 70,940 c 1,282,595 Viad 91,870 1,605,888 Washington Trust Bancorp 39,700 947,242 Webster Financial 288,460 5,881,699 Wintrust Financial 114,120 a 3,201,066 Health Care6.2% AMERIGROUP 52,010 b 3,072,751 Haemonetics 59,700 b 3,654,834 Hanger Orthopedic Group 116,100 b 2,169,909 LifePoint Hospitals 104,430 b 3,879,574 Medicis Pharmaceutical, Cl. A 56,280 1,871,310 Medidata Solutions 104,910 b 2,281,793 Omnicell 207,040 b 3,420,301 Salix Pharmaceuticals 58,520 a,b 2,800,182 STERIS 101,530 a 3,027,625 Industrial17.3% Apogee Enterprises 165,120 2,024,371 Armstrong World Industries 59,800 b 2,623,426 Astec Industries 100,830 b 3,247,734 Brink's 205,040 5,511,475 Carlisle 97,090 a 4,301,087 Columbus McKinnon 50,040 b 635,008 Comfort Systems USA 157,290 1,686,149 Duff & Phelps, Cl. A 155,600 a 2,256,200 FreightCar America 60,510 b 1,267,684 FTI Consulting 114,050 a,b 4,838,001 Granite Construction 188,844 a 4,479,380 Huron Consulting Group 54,510 b 2,111,717 ICF International 64,820 b 1,606,240 II-VI 142,080 b 2,608,589 John Bean Technologies 124,000 1,905,880 Kforce 172,650 b 2,128,774 Korn/Ferry International 231,480 b 3,949,049 McGrath Rentcorp 82,170 2,382,108 RSC Holdings 346,120 b 6,403,220 Spirit Aerosystems Holdings, Cl. A 246,670 b 5,125,803 Steelcase, Cl. A 423,200 a 3,157,072 Tetra Tech 188,880 a,b 4,077,919 Thomas & Betts 83,370 a,b 4,552,002 Materials5.1% AMCOL International 100,720 a 2,704,332 Carpenter Technology 77,590 3,994,333 Coeur d'Alene Mines 78,220 b 1,888,231 Cytec Industries 87,560 3,909,554 Louisiana-Pacific 604,250 a,b 4,876,297 Packaging Corp. of America 163,930 4,137,593 Technology10.5% Aspen Technology 77,208 b 1,339,559 CACI International, Cl. A 63,000 b 3,522,960 Cognex 87,370 3,126,972 CoreLogic 231,970 b 2,999,372 FEI 51,790 b 2,111,996 Ixia 304,930 b 3,204,814 MAXIMUS 60,450 2,499,608 MKS Instruments 112,710 3,135,592 Monotype Imaging Holdings 89,080 b 1,388,757 Netgear 61,260 b 2,056,498 NetScout Systems 172,590 b 3,037,584 Parametric Technology 152,570 b 2,785,928 Rofin-Sinar Technologies 70,160 b 1,603,156 Semtech 132,940 b 3,299,571 Tech Data 61,690 a,b 3,048,103 TriQuint Semiconductor 387,430 a,b 1,886,784 Vishay Intertechnology 349,490 b 3,141,915 Telecommunication Services.8% AboveNet 49,670 b Utilities5.1% El Paso Electric 102,580 3,553,371 Hawaiian Electric Industries 187,030 a 4,952,554 NorthWestern 121,660 4,354,211 Portland General Electric 168,580 4,263,388 WGL Holdings 101,650 a 4,494,963 Total Common Stocks (cost $395,665,839) Other Investment.5% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $2,244,461) 2,244,461 d Investment of Cash Collateral for Securities Loaned16.3% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $68,448,721) 68,448,721 d Total Investments (cost $466,359,021) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Security, or portion thereof, on loan. At December 31, 2011, the value of the fund's securities on loan was $66,069,423 and the value of the collateral held by the fund was $68,448,721. b Non-income producing security. c Investment in real estate investment trust. d Investment in affiliated money market mutual fund. At December 31, 2011, the aggregate cost of investment securities for income tax purposes was $466,359,021. Net unrealized appreciation on investments was $22,669,151 of which $41,469,199 related to appreciated investment securities and $18,800,048 related to depreciated investment securities. Portfolio Summary (Unaudited) † Value (%) Financial 26.0 Consumer Discretionary 17.8 Industrial 17.3 Money Market Investments 16.8 Technology 10.5 Health Care 6.2 Consumer Staples 5.4 Energy 5.3 Materials 5.1 Utilities 5.1 Telecommunication Services .8 † Based on net assets. The following is a summary of the inputs used as of December 31, 2011 in valuing the fund's investments: Level 3 - Level 2 - Other Significant Level 1 - Unadjusted Significant Unobservable Assets ($) Quoted Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Domestic+ 418,334,990 - - Mutual Funds 70,693,182 - - + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the funds investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1unadjusted quoted prices in active markets for identical investments. Level 2other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3significant unobservable inputs (including the funds own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the funds investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized as Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit. The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus/The Boston Company Small/Mid Cap Growth Fund December 31, 2011 (Unaudited) Common Stocks98.0% Shares Value ($) Consumer Discretionary17.0% American Eagle Outfitters 253,320 3,873,263 Buffalo Wild Wings 80,120 a,b 5,408,901 Cheesecake Factory 174,770 a,b 5,129,499 Dick's Sporting Goods 96,780 3,569,246 DreamWorks Animation SKG, Cl. A 294,390 a,b 4,885,402 Iconix Brand Group 249,080 b 4,057,513 International Game Technology 371,790 6,394,788 Jarden 152,420 4,554,310 Lions Gate Entertainment 1,091,358 a,b 9,080,099 LKQ 174,780 b 5,257,382 Michael Kors Holdings 151,350 4,124,287 PetSmart 107,476 5,512,444 Rent-A-Center 125,900 4,658,300 Sally Beauty Holdings 304,710 b 6,438,522 Six Flags Entertainment 9,010 371,572 SodaStream International 107,400 a,b 3,510,906 Under Armour, Cl. A 47,380 a,b 3,401,410 Williams-Sonoma 215,010 8,277,885 Consumer Staples4.1% Casey's General Stores 96,480 a 4,969,685 Estee Lauder, Cl. A 32,890 3,694,205 Hansen Natural 42,030 b 3,872,644 United Natural Foods 105,240 b 4,210,652 Whole Foods Market 68,690 4,779,450 Energy7.5% Cabot Oil & Gas 74,800 5,677,320 Dril-Quip 79,790 b 5,251,778 Oil States International 107,414 a,b 8,203,207 Patterson-UTI Energy 182,130 3,638,957 Plains Exploration & Production 251,716 b 9,243,012 Whiting Petroleum 156,140 b 7,290,177 Exchange Traded Funds2.5% iShares Russell 2000 Growth Index Fund 153,100 a Financial4.1% American Campus Communities 154,990 c 6,503,380 Mid-America Apartment Communities 137,500 c 8,600,625 Prosperity Bancshares 153,400 a 6,189,690 Health Care15.1% Alexion Pharmaceuticals 107,850 b 7,711,275 Allscripts Healthcare Solutions 343,340 b 6,502,860 AmerisourceBergen 90,630 3,370,530 Catalyst Health Solutions 89,856 b 4,672,512 Centene 100,190 b 3,966,522 Cepheid 123,730 a,b 4,257,549 Coventry Health Care 125,430 b 3,809,309 Cubist Pharmaceuticals 155,230 a,b 6,150,213 HMS Holdings 173,360 b 5,544,053 Mednax 72,990 b 5,256,010 Questcor Pharmaceuticals 137,610 b 5,721,824 Salix Pharmaceuticals 89,720 a,b 4,293,102 SXC Health Solutions 111,870 b 6,318,418 Theravance 101,100 a,b 2,234,310 ViroPharma 200,390 b 5,488,682 WellCare Health Plans 64,870 b 3,405,675 Industrial19.3% AMETEK 183,543 7,727,160 BE Aerospace 147,813 b 5,721,841 Corporate Executive Board 253,222 9,647,758 Crane 114,330 5,340,354 EMCOR Group 171,170 4,589,068 Hexcel 193,380 b 4,681,730 IDEX 101,710 3,774,458 Jacobs Engineering Group 124,590 b 5,055,862 Landstar System 111,940 5,364,165 Middleby 46,250 a,b 4,349,350 Old Dominion Freight Line 151,014 b 6,120,597 Roper Industries 59,565 5,174,412 Taleo, Cl. A 195,500 b 7,563,895 Thomas & Betts 109,990 b 6,005,454 Triumph Group 90,010 5,261,085 Verisk Analytics, Cl. A 266,050 b 10,676,587 Waste Connections 104,603 a 3,466,543 Materials2.0% Cytec Industries 89,540 3,997,961 FMC 75,010 6,453,860 Technology25.6% Akamai Technologies 197,510 b 6,375,623 Alliance Data Systems 101,990 a,b 10,590,642 Bankrate 92,877 a 1,996,855 CommVault Systems 93,870 b 4,010,126 Cypress Semiconductor 349,400 b 5,901,366 Equinix 104,130 b 10,558,782 ExlService Holdings 201,690 b 4,511,805 Fortinet 184,360 b 4,020,892 Genpact 407,730 b 6,095,563 Linear Technology 231,960 6,965,759 LSI 1,081,130 b 6,432,724 MAXIMUS 190,970 a 7,896,610 Mellanox Technologies 153,450 b 4,985,590 Mentor Graphics 548,520 b 7,437,931 Netflix 28,330 a,b 1,962,986 Netgear 123,400 b 4,142,538 Polycom 147,130 b 2,398,219 Quality Systems 74,620 a 2,760,194 Rackspace Hosting 126,150 a,b 5,425,712 Riverbed Technology 297,810 b 6,998,535 Skyworks Solutions 321,430 b 5,213,595 Synopsys 283,220 b 7,703,584 Teradata 75,150 b 3,645,527 Total System Services 262,770 5,139,781 Telecommunication Services.8% Cogent Communications Group 246,630 b Total Common Stocks (cost $451,379,117) Other Investment3.0% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $15,776,788) 15,776,788 d Investment of Cash Collateral for Securities Loaned11.7% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $61,254,846) 61,254,846 d Total Investments (cost $528,410,751) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Security, or portion thereof, on loan. At December 31, 2011, the value of the fund's securities on loan was $59,692,208 and the value of the collateral held by the fund was $61,254,846. b Non-income producing security. c Investment in real estate investment trust. d Investment in affiliated money market mutual fund. At December 31, 2011, the aggregate cost of investment securities for income tax purposes was $528,410,751. Net unrealized appreciation on investments was $59,158,511 of which $68,236,619 related to appreciated investment securities and $9,078,108 related to depreciated investment securities. Portfolio Summary (Unaudited) † Value (%) Technology 25.6 Industrial 19.3 Consumer Discretionary 17.0 Health Care 15.1 Money Market Investments 14.7 Energy 7.5 Consumer Staples 4.1 Financial 4.1 Exchange Traded Funds 2.5 Materials 2.0 Telecommunication Services .8 † Based on net assets. Level 3 - Level 2 - Other Significant Level 1 - Unadjusted Significant Unobservable Assets ($) Quoted Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Domestic+ - - Equity Securities - Foreign+ - - Mutual Funds/Exchange Traded Funds - - + See Statement of Investments for additional detailed categorizations. The following is a summary of the inputs used as of December 31, 2011 in valuing the fund's investments: The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the funds investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1unadjusted quoted prices in active markets for identical investments. Level 2other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3significant unobservable inputs (including the funds own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the funds investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized as Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit. The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus/Standish Intermediate Tax Exempt Bond Fund December 31, 2011 (Unaudited) Long-Term Municipal Coupon Maturity Principal Investments98.4% Rate (%) Date Amount ($) Value ($) Alabama1.6% Alabama Public School and College Authority, Capital Improvement Revenue 5.00 5/1/13 1,000,000 1,061,720 Birmingham Water Works Board, Water Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 1/1/17 1,000,000 1,161,010 Alaska.8% Alaska Student Loan Corporation, Education Loan Revenue 5.25 6/1/14 1,000,000 1,092,110 Arizona.5% Pima County Industrial Development Authority, Education Revenue (American Charter Schools Foundation Project) 5.13 7/1/15 710,000 698,633 California17.2% California, Economic Recovery Bonds 5.00 7/1/18 1,500,000 1,817,385 California, GO (Insured; AMBAC) 6.00 4/1/16 1,000,000 1,193,590 California, GO (Insured; AMBAC) 6.00 2/1/17 1,000,000 1,216,930 California, GO (Various Purpose) 5.00 10/1/17 1,500,000 1,776,660 California Department of Water Resources, Power Supply Revenue 5.00 5/1/14 1,250,000 1,378,900 California Department of Water Resources, Power Supply Revenue 5.00 5/1/17 1,000,000 1,200,700 California Health Facilities Financing Authority, Revenue (Sutter Health) 5.00 8/15/18 1,030,000 1,228,141 California Housing Finance Agency, Home Mortgage Revenue (Insured; Assured Guaranty Municipal Corp.) 5.13 8/1/18 1,250,000 1,282,325 California State Public Works Board, LR (Judicial Council of California) (Various Judicial Council Projects) 5.00 12/1/17 1,015,000 1,153,852 California State University Trustees, Systemwide Revenue 5.00 11/1/22 1,000,000 1,204,770 California Statewide Communities Development Authority, Revenue (Kaiser Permanente) 5.00 4/1/14 1,000,000 1,088,990 Golden State Tobacco Securitization Corporation, Enhanced Tobacco Settlement Asset-Backed Bonds (Insured; AMBAC) 5.00 6/1/20 500,000 500,225 Golden State Tobacco Securitization Corporation, Enhanced Tobacco Settlement Asset-Backed Bonds (Insured; AMBAC) 4.60 6/1/23 750,000 753,368 Sacramento County, Airport System Senior Revenue 5.00 7/1/22 1,275,000 1,410,354 San Diego County Water Authority, Water Revenue 5.00 5/1/21 1,000,000 1,246,490 Southern California Public Power Authority, Revenue (Canyon Power Project) 5.00 7/1/22 2,000,000 2,357,440 Southern California Public Power Authority, Revenue (Windy Point/Windy Flats Project) 5.00 7/1/23 1,000,000 1,174,530 Tuolumne Wind Project Authority, Revenue (Tuolumne Company Project) 5.00 1/1/18 1,000,000 1,174,150 Colorado1.1% Colorado Housing and Finance Authority, Single Family Program Senior and Subordinate Bonds 6.80 2/1/31 895,000 974,449 Colorado Housing and Finance Authority, Single Family Program Senior and Subordinate Bonds (Collateralized; FHA) 6.60 8/1/32 535,000 575,906 Florida9.2% Citizens Property Insurance Corporation, High-Risk Account Senior Secured Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 3/1/14 1,000,000 1,063,400 Citizens Property Insurance Corporation, High-Risk Account Senior Secured Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 3/1/15 2,000,000 2,151,640 Hillsborough County, Capacity Assessment Special Assessment Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 3/1/13 1,000,000 1,038,620 Lakeland, Energy System Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 10/1/17 1,000,000 1,183,410 Miami-Dade County, Aviation Revenue (Miami International Airport) 5.25 10/1/23 1,000,000 1,124,720 Miami-Dade County, Water and Sewer System Revenue (Insured; Assured Guaranty Municipal Corp.) 5.25 10/1/19 2,000,000 2,462,180 Orlando Utilities Commission, Utility System Revenue 5.00 10/1/14 100,000 111,746 Orlando-Orange County Expressway Authority, Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 7/1/18 1,000,000 1,189,460 South Miami Health Facilities Authority, HR (Baptist Health South Florida Obligated Group) 5.00 8/15/18 750,000 865,845 Tampa, Health System Revenue (BayCare Health System Issue) 5.00 11/15/18 1,000,000 1,159,110 Georgia7.7% Atlanta, Airport General Revenue 5.00 1/1/16 1,000,000 1,134,440 Atlanta, Airport General Revenue 5.00 1/1/22 1,000,000 1,120,310 Atlanta, Water and Wastewater Revenue 6.00 11/1/20 1,000,000 1,261,440 Fulton County, Water and Sewerage Revenue 5.00 1/1/17 1,000,000 1,189,600 Georgia State Road and Tollway Authority, Guaranteed Revenue 5.00 3/1/19 1,175,000 1,476,611 Municipal Electric Authority of Georgia, GO (Project One Subordinated Bonds) 5.00 1/1/21 1,000,000 1,199,980 Private Colleges and Universities Authority, Revenue (Emory University) 5.00 9/1/16 2,500,000 2,956,075 Hawaii1.6% Hawaii, Harbor System Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 1/1/14 1,000,000 1,069,930 Honolulu City and County Board of Water Supply, Water System Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 7/1/14 1,000,000 1,089,420 Illinois6.2% Chicago, GO (Insured; Assured Guaranty Municipal Corp.) 5.50 1/1/19 2,000,000 2,379,720 Cook County Community High School District Number 219, GO School Bonds (Insured; FGIC) 7.88 12/1/14 100,000 121,038 Cook County Community High School District Number 219, GO School Bonds (Insured; National Public Finance Guarantee Corp.) 7.88 12/1/14 650,000 770,672 Illinois, Sales Tax Revenue 5.00 6/15/15 1,000,000 1,126,500 Illinois Finance Authority, Revenue (DePaul University) 5.00 10/1/16 1,000,000 1,105,240 Northern Illinois University Board of Trustees, Auxiliary Facilities System Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 4/1/17 1,500,000 1,688,190 Railsplitter Tobacco Settlement Authority, Tobacco Settlement Revenue 5.00 6/1/17 1,000,000 1,126,220 Indiana1.4% Indianapolis Local Public Improvement Bond Bank, Revenue 5.00 6/1/17 1,625,000 1,862,932 Kansas1.1% Kansas Development Finance Authority, Revolving Funds Revenue (Kansas Department of Health and Environment) 5.00 3/1/21 1,150,000 1,431,048 Kentucky.9% Louisville and Jefferson County Metropolitan Sewer District, Sewer and Drainage System Revenue 5.00 5/15/23 1,000,000 1,200,760 Louisiana1.2% Parish of Orleans Parishwide School District, GO (Insured; Assured Guaranty Municipal Corp.) 4.00 9/1/14 1,500,000 1,599,285 Maryland5.2% Maryland, GO (State and Local Facilities Loan) 5.00 8/1/16 1,500,000 1,784,460 Maryland Economic Development Corporation, EDR (Transportation Facilities Project) 5.13 6/1/20 1,000,000 1,019,200 Montgomery County, GO (Consolidated Public Improvement) 5.00 7/1/16 1,500,000 1,779,915 Prince George's County, GO (Consolidated Public Improvement) 5.00 9/15/17 2,000,000 2,445,640 Massachusetts3.6% Massachusetts, GO (Consolidated Loan) (Insured; Assured Guaranty Municipal Corp.) (Prerefunded) 5.00 3/1/15 1,000,000 a 1,138,910 Massachusetts Bay Transportation Authority, Senior Sales Tax Revenue 5.25 7/1/20 810,000 1,035,650 Massachusetts Department of Transportation, Metropolitan Highway System Senior Revenue 5.00 1/1/15 1,500,000 1,666,905 Massachusetts Health and Educational Facilities Authority, Revenue (Lahey Clinic Medical Center Issue) (Insured; National Public Finance Guarantee Corp.) 5.00 8/15/14 1,000,000 1,081,480 Michigan3.2% Detroit, Sewage Disposal System Second Lien Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 7/1/13 1,000,000 1,043,440 Detroit, Sewage Disposal System Senior Lien Revenue (Insured; Assured Guaranty Municipal Corp.) 5.25 7/1/19 1,000,000 1,138,640 Detroit School District, School Building and Site Improvement Bonds (Insured; Assured Guaranty Municipal Corp.) 5.00 5/1/14 1,000,000 1,070,290 Wayne County Airport Authority, Airport Revenue (Detroit Metropolitan Wayne County Airport) 5.00 12/1/16 1,000,000 1,098,020 Nebraska.8% Nebraska Public Power District, General Revenue 5.00 1/1/15 1,000,000 1,121,040 New Jersey2.7% New Jersey Economic Development Authority, Water Facilities Revenue (New Jersey - American Water Company, Inc. Project) 5.10 6/1/23 1,000,000 1,115,390 New Jersey Educational Facilities Authority, Revenue (Rowan University Issue) 5.00 7/1/18 1,225,000 1,429,342 New Jersey Transportation Trust Fund Authority (Transportation System) 5.00 12/15/16 1,000,000 1,156,120 New Mexico1.1% Jicarilla, Apache Nation Revenue 5.00 9/1/13 320,000 332,298 New Mexico, Severance Tax Bonds 5.00 7/1/15 1,000,000 1,147,970 New York5.1% Metropolitan Transportation Authority, Transportation Revenue 5.25 11/15/14 1,000,000 1,118,020 New York City, GO 5.00 8/1/21 2,000,000 2,385,100 New York City Health and Hospitals Corporation, Health System Revenue 5.00 2/15/19 1,000,000 1,168,680 New York City Industrial Development Agency, Special Facility Revenue (Terminal One Group Association, L.P. Project) 5.50 1/1/14 1,000,000 1,057,540 New York State Dormitory Authority, Revenue (New York State Department of Health) 5.00 7/1/17 1,000,000 1,175,240 Ohio2.0% Franklin County, Revenue (Trinity Health Credit Group) 5.00 6/1/14 1,340,000 1,461,498 University of Toledo, General Receipts Bonds 5.00 6/1/17 1,050,000 1,211,301 Pennsylvania1.7% Pennsylvania Intergovernmental Cooperation Authority, Special Tax Revenue (City of Philadelphia Funding Program) 5.00 6/15/17 1,000,000 1,197,140 Philadelphia School District, GO 5.00 9/1/14 1,000,000 1,088,540 Rhode Island.0% Rhode Island Housing and Mortgage Finance Corporation, Homeownership Opportunity Bonds 4.95 10/1/16 65,000 65,141 South Carolina1.4% South Carolina Public Service Authority, Revenue Obligations (Santee Cooper) 5.00 12/1/21 1,500,000 1,877,595 South Dakota2.1% South Dakota Conservancy District, Revenue (State Revolving Fund Program) 5.00 8/1/17 2,370,000 2,860,282 Texas10.1% Dallas Independent School District, Unlimited Tax School Building Bonds (Permament School Fund Guarantee Program) 5.25 2/15/16 1,000,000 1,177,080 Fort Worth, Water and Sewer System Improvement Revenue 5.00 2/15/17 1,500,000 1,795,185 Harris County Health Facilities Development Corporation, HR (Memorial Hospital System Project) (Insured; National Public Finance Guarantee Corp.) 6.00 6/1/13 1,000,000 1,066,950 Houston, Combined Utility System First Lien Revenue 5.00 11/15/18 1,355,000 1,664,577 Houston Convention and Entertainment Facilities Department, Hotel Occupancy Tax and Special Revenue 5.00 9/1/20 1,000,000 1,159,500 Midlothian Development Authority, Tax Increment Contract Revenue (Insured; Radian) 5.00 11/15/13 530,000 549,658 Pasadena Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program) 5.00 2/15/15 1,000,000 1,134,010 San Antonio, Airport System Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 7/1/13 1,000,000 1,058,990 San Manuel Entertainment Authority, Public Improvement Revenue 4.50 12/1/16 1,000,000 986,960 Stafford Economic Development Corporation, Sales Tax Revenue (Insured; National Public Finance Guarantee Corp.) 6.00 9/1/15 525,000 606,627 Texas, GO (College Student Loan) 5.00 8/1/17 1,000,000 1,181,860 Texas Municipal Power Agency, Revenue (Insured; National Public Finance Guarantee Corp.) 0.00 9/1/16 10,000 b 9,519 Texas Transportation Commission, State Highway Fund First Tier Revenue 5.00 4/1/16 1,000,000 1,172,740 Utah.0% Utah Housing Finance Agency, SMFR (Collateralized; FHA) 5.40 7/1/20 35,000 35,043 Washington3.9% Energy Northwest, Electric Revenue (Columbia Generating Station) 5.50 7/1/15 1,000,000 1,162,590 Energy Northwest, Electric Revenue (Project Three) 5.00 7/1/15 1,000,000 1,145,720 King County, Sewer Revenue 5.00 1/1/17 1,500,000 1,790,040 NJB Properties, LR (King County, Washington Project) 5.00 12/1/14 1,000,000 1,121,410 West Virginia1.0% West Virginia University Board of Governors, University Improvement Revenue (West Virginia University Projects) 5.00 10/1/17 1,135,000 1,348,664 Wyoming.8% Wyoming Community Development Authority, Housing Revenue 5.50 12/1/17 1,000,000 1,077,460 U.S. Related3.2% Puerto Rico Electric Power Authority, Power Revenue (Insured; XLCA) 5.50 7/1/16 500,000 562,825 Puerto Rico Government Development Bank, Senior Notes 5.25 1/1/15 600,000 635,742 Puerto Rico Highways and Transportation Authority, Transportation Revenue 5.00 7/1/13 1,360,000 1,424,260 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 5.50 8/1/22 1,500,000 1,733,220 Total Long-Term Municipal Investments (cost $125,404,622) Short-Term Municipal Coupon Maturity Principal Investment.7% Rate (%) Date Amount ($) Value ($) California; California, GO Notes (Kindergarten-University) (LOC: California State Teachers Retirement System and Citibank NA) (cost $1,000,000) 0.05 1/1/12 1,000,000 c Total Investments (cost $126,404,622) % Cash and Receivables (Net) .9 % Net Assets % a This security is prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. b Security issued with a zero coupon. Income is recognized through the accretion of discount. c Variable rate demand note - rate shown is the interest rate in effect at December 31, 2011. Maturity date represents the next demand date, or the ultimate maturity date if earlier. At December 31, 2011, the aggregate cost of investment securities for income tax purposes was $126,404,622. Net unrealized appreciation on investments was $7,448,965 of which $7,453,887 related to appreciated investment securities and $4,922 related to depreciated investment securities. Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MERLOT Municipal Exempt Receipt Liquidity Option Tender MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PFLOAT Puttable Floating Option Tax-Exempts Receipts PILOT Payment in Lieu of Taxes PUTTERS Puttable Tax-Exempt Receipts RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants ROC Reset Option Certificates RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance The following is a summary of the inputs used as of December 31, 2011 in valuing the fund's investments: Level 2 - Other Level 3 - Level 1 - Significant Significant Unadjusted Observable Unobservable Assets ($) Quoted Prices Inputs Inputs Total Investments in Securities: Municipal Bonds - 133,853,587 - The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued each business day by an independent pricing service (the “Service”) approved by the Board of Directors. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are carried at fair value as determined by the Service, based on methods which include consideration of: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. All preceding securities are categorized as Level 2 in the hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Directors. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized as Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 in the hierarchy. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus/Newton International Equity Fund December 31, 2011 (Unaudited) Common Stocks93.8% Shares Value ($) Australia4.9% AMP 1,012,596 4,215,223 Newcrest Mining 258,575 7,828,313 Santos 463,586 5,803,656 White Energy 1,524,497 a 592,516 WorleyParsons 152,841 4,012,875 Belgium1.3% Anheuser-Busch InBev 100,562 Brazil1.4% Arezzo Industria e Comercio 244,293 3,038,519 International Meal Co. Holdings 266,700 1,857,356 Rossi Residencial 26,341 112,976 Tele Norte Leste Participacoes, ADR 161,259 1,533,573 Canada2.6% Barrick Gold 68,291 3,093,624 Nexen 130,354 2,074,148 Potash Corporation of Saskatchewan 71,324 2,948,175 Yamana Gold 271,623 4,004,689 China1.8% Biostime International Holdings 2,154,500 3,800,460 Mindray Medical International, ADR 93,829 2,405,776 Sands China 737,200 a 2,083,478 France7.8% Air Liquide 51,448 6,364,996 BNP Paribas 239,038 9,389,508 L'Oreal 40,267 4,205,717 Nexans 50,409 2,616,192 Thales 134,072 4,233,944 Total 176,360 9,016,010 Germany4.5% Allianz 42,937 4,107,259 Bayer 133,144 8,512,669 Fresenius Medical Care & Co. 60,438 4,106,639 Gerry Weber International 125,384 3,824,889 Hong Kong5.0% AIA Group 895,800 2,796,996 Belle International Holdings 1,729,000 3,014,274 China Mobile 550,500 5,379,825 GOME Electrical Appliances Holdings 8,068,000 1,869,853 Huabao International Holdings 2,903,000 1,483,907 Jardine Matheson Holdings 131,600 6,191,780 Man Wah Holdings 3,421,200 2,052,738 Italy.6% Saipem 66,346 Japan21.5% Asahi Group Holdings 188,600 4,141,016 CALBEE 63,604 3,111,200 DeNA 102,686 3,080,447 Don Quijote 219,000 7,514,343 FANUC 25,700 3,933,299 Hitachi Construction Machinery 179,400 3,020,689 INPEX 688 4,335,195 Japan Tobacco 1,995 9,382,746 Lawson 88,400 5,518,540 Mitsui Fudosan 370,000 5,393,530 Nomura Holdings 1,747,400 5,289,648 NTT DoCoMo 2,579 4,741,178 Otsuka Holdings 122,000 3,430,012 Shiseido 142,000 2,610,498 Sugi Pharmacy 124,700 3,635,531 Sumitomo Mitsui Financial Group 196,600 5,476,295 Toshiba 1,259,000 5,152,462 Towa Pharmaceutical 128,300 5,475,711 Toyota Motor 404,300 13,473,165 Norway1.4% DnB 632,683 Philippines.9% Energy Development 27,214,200 Poland.9% Telekomunikacja Polska 822,681 Singapore1.8% Sakari Resources 2,400,000 3,404,649 United Overseas Bank 394,000 4,638,510 South Africa.9% MTN Group 220,393 Spain.8% Amadeus IT Holding, Cl. A 235,623 Sweden1.0% TeliaSonera 659,915 Switzerland14.0% ABB 271,736 a 5,114,758 Actelion 101,928 a 3,499,604 Bank Sarasin & Cie, Cl. B 90,994 2,659,199 Lonza Group 39,422 a 2,329,310 Nestle 249,293 14,331,760 Novartis 177,400 10,141,999 Roche Holding 88,210 14,950,529 Syngenta 21,145 a 6,190,647 Zurich Financial Services 21,870 a 4,947,700 Taiwan.5% HTC 142,000 Thailand4.3% Advanced Info Service 631,900 2,814,008 Bangkok Bank 1,145,800 5,955,981 Bangkok Dusit Medical Services 3,511,971 a 9,127,785 Bank of Ayudhya 2,478,300 1,728,133 United Kingdom15.9% Associated British Foods 237,673 4,085,974 Barclays 1,715,935 4,691,427 BHP Billiton 386,544 11,270,598 Bowleven 1,600,136 a 1,671,157 British American Tobacco 209,054 9,919,936 British Sky Broadcasting Group 318,756 3,626,052 Cable & Wireless Communications 3,891,019 2,308,314 Centrica 1,214,186 5,455,088 Compass Group 391,093 3,710,986 GlaxoSmithKline 355,964 8,134,567 ICAP 873,867 4,707,797 Imagination Technologies Group 190,846 a 1,627,135 Ophir Energy 849,005 3,807,812 Scottish & Southern Energy 392,781 7,874,895 Total Common Stocks (cost $427,980,966) Preferred Stocks1.0% Brazil Petroleo Brasileiro (cost $6,766,513) 416,761 Other Investment.8% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $3,495,543) 3,495,543 b Total Investments (cost $438,243,022) % Cash and Receivables (Net) % Net Assets % ADR - American Depository Receipts a Non-income producing security. b Investment in affiliated money market mutual fund. At December 31, 2011, the aggregate cost of investment securities for income tax purposes was $438,243,022. Net unrealized depreciation on investments was $187,069 of which $47,233,349 related to appreciated investment securities and $47,420,418 related to depreciated investment securities. Portfolio Summary (Unaudited) † Value (%) Financial 17.0 Health Care 16.5 Consumer Staples 14.7 Consumer Discretionary 10.1 Materials 9.6 Energy 9.1 Telecommunication Services 6.4 Industrial 4.1 Utilities 3.8 Information Technology 3.5 Money Market Investment .8 † Based on net assets. At December 31, 2011, the fund held the following forward foreign currency exchange contracts: (Unaudited) Forward Foreign Currency Foreign Unrealized Exchange Number of Currency Appreciation Contracts Contracts Amounts Cost ($) Value ($) (Depreciation) ($) Purchases: Brazilian Real, Expiring 3/15/2012 a 1 14,770,000 7,828,899 7,787,141 (41,758 ) Japanese Yen, Expiring 3/15/2012 a 1 563,608,430 7,422,111 7,332,693 (89,418 ) Sales: Proceeds ($) Australian Dollar, Expiring 2/15/2012 a 2 8,036,000 8,086,833 8,173,941 (87,108 ) Brazilian Real, Expiring: 3/15/2012 a 1 14,770,000 7,422,111 7,787,141 (365,030 ) 6/15/2012 b 1 8,668,000 4,663,976 4,494,071 169,905 British Pound, Expiring 1/13/2012 a 1 4,147,000 6,589,193 6,439,415 149,778 Japanese Yen, Expiring 3/15/2012 a 1 591,686,200 7,828,899 7,697,992 130,907 Gross Unrealized Appreciation Gross Unrealized Appreciation ) Counterparties: a JPMorgan Chase & Co. b UBS Securities LLC The following is a summary of the inputs used as of December 31, 2011 in valuing the fund's investments: Level 2 - Other Level 3 - Level 1 - Significant Significant Unadjusted Observable Unobservable Assets ($) Quoted Prices Inputs Inputs Total Investments in Securities: Equity Securities - Foreign+ 434,560,410 - - Mutual Funds 3,495,543 - - Other Financial Instruments: Forward Foreign Currency Exchange Contracts++ - 450,590 - Liabilities ($) Other Financial Instruments: Forward Foreign Currency Exchange Contracts++ - (583,314 ) - + See Statement of Investments for additional detailed categorizations. ++ Amount shown represents unrealized appreciation (depreciation) at period end. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized as Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract increases between those dates. Any realized gain or loss which occurred during the period is reflected in the Statement of Operations. The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is typically limited to the unrealized gain on each open contract. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. - 3 - FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Investment Funds By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: February 23, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: February 23, 2012 By: /s/ James Windels James Windels Treasurer Date: February 23, 2012 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
